On Rehearing.
LECHE, J.
[3] A rehearing was granted in this case, mainly for the reason that we entertained some doubt as to the correctness of our ruling to the effect that the purchasers of the property sought to be partitioned in this suit could not avail themselves of the benefit of article 1343 of the Civil Code.
That article reads as follows:
“Any coheir of age, at the sale of the hereditary effects, can become a purchaser to the amount * * * owing to him from the succession, and he is not obliged to pay the surplus * * * over the portion coming to him, until this portion has been definitely fixed by a partition.”
Whether the property involved in this proceeding is hereditary, and, if not hereditary, whether the rule announced in the quoted article nevertheless applies, as seems to be indicated by the provisions of article 1290, C. C., need not be decided in this case, *295for the reason that the benefit of said article 1343, by its very terms, only applies to coheirs of age, and not to minor coheirs, in whose favor it is attempted to be applied in the present case. Eor this reason, the conclusion reached by us in our former decree as to this issue should be sustained.
Opponent in its application for rehearing complains also that we have apparently reversed the judgment appealed from in so far as it recognized opponent’s mortgage indebtedness against Mrs. E. S. Bryan. It was not our intention to do so, for that question is not presented in this appeal; but to remove all doubt we accordingly recast the judgment, as follows:
It is therefore ordered that the judgment appealed from be amended by decreeing the adjudication of the property in question heretofore made in the partition proceedings herein to be null and void, and that it be further amended by dismissing as in case of nonsuit the opposition of Britton & Koontz Bank in so far only as it seeks to reduce the indebtedness of Mrs. E. S. Bryan, tutrix, in favor of her minor children and of the plaintiff herein, and that said judgment, as thus amended, be affirmed at the costs of plaintiff and defendants, appellees.
See dissenting opinion of PRGVOSTY, J., 78 South. 564.